Citation Nr: 0512226	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  97-32 534	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1978 to June 1979.

2.  On March 22, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant (or her representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2004).  Withdrawal 
may be made by the appellant or by her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  See 38 C.F.R. § 20.202 (2004).  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.

ORDER

The appeal is dismissed.



                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


